Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. The restriction remains in effect.   The examiner agrees with the applicant’s position on the Mizutani et al., Ando et al. and Takemura et al. references, noting that the claims recite a composition including a polysiloxane having less than 29% of the silicon atoms directly bonded to an organic group and having at least a portion of the available silanol (Si-OH) groups on the siloxane protected by acetal groups. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090269697, in view of Matsubara et al. 5976626,  Seino et al. 20160266491 and  Innocenzi et al., Structure and properties of Sol-Gel coatings from methyltriethoxysilane and tetraethoxysilane”, J. Solo-Gel Sci. Technol. Vol. 3,(1) 47-55 (1994)
Kato et al. 20090269697 (US equivalent of Kato et al. JP 2009-263522) teaches in synthesis example 3, the reaction of 0.65 moles of tetramethoxysilane and 0.35 moles of phenyltrimethoxysilane to form a polysiloxane having a composition of Ph0.35Si(OMe)0.03(OH)1.03O1.21 which is polysiloxane C [0171-0172].  Polysiloxane C was then reacted with isobutyl vinyl ether, the reaction quenched with triethanol amine and the result purified to yield acetalized polysiloxane G with an acetal substitution of 58.8 mol%. Useful polysiloxanes (prior to acetalization) are bounded by the formula (1) 
R1aSi(OR2)b(OH)cO(4-a-b-c)/2  , where R1 is one or more groups selected from hydrogen and C1-C18 organic groups, R2 is one or more groups selected from straight or branched C1-C6 alkyl groups, a, b and c are numbers in the range: 0.3<a<1.6, 0<b<0.3, and 0.001<c<2.  If a of R1 is below 0.3, then the content of the tetrafunctional siloxane units is too high and the film becomes likely to crack [0029-0036]. The MW also has an impact or cracking [0037]. Useful organic solvents are disclosed [0043]. The substitution of the acetal for the hydrogen of the silanol group is discussed at [0046-0052], including useful catalysts.
Matsubara et al. 5976626 teaches spin glass compositions comprising Si Hx (OR)y where R is hydrogen or lower alkyl.  Single the Si-H bond is not easily broken it is not reactive with Si-OH, which reduces the stress of the coating and cracking which allows thicker films to be formed. (6/10-31)
	Innocenzi et al., Structure and properties of Sol-Gel coatings from methyltriethoxysilane and tetraethoxysilane”, J. Solo-Gel Sci. Technol. Vol. 3,(1) 47-55 (1994) clearly establishes that thicker crack free coatings can be formed with higher methyltriethoxysilane content as evidenced in figure 7 (page 52/left column and associated text).  This has been attributed to the presence of the hydrophobic methyl (CH3) groups which reduce the degree of crosslinking (discussion of Menning and Schmidt at page 47/right column) as during the hydrolysis and condensation silicon-carbon bonds of these non-hydrolyzable organic moieties is unaffected  and results in reduced crosslinking(page 47/left column).
Seino et al. 20160266491 describes cracking in polysiloxane films when the amounts of silanol is too high and problems with solubility when they are too low [0005]. 
	It would have been obvious to one skilled in the art to modify the polysiloxane having the formula Ph0.35Si(OMe)0.03(OH)1.03O1.21 by replacing 0.06 to 0.35 of the Ph with hydrogen (which forms Si-H bonds) to form coatings with composition between  Ph0.29H0.06Si(OMe)0.03(OH)1.03O1.21 and H0.35Si(OMe)0.03(OH)1.03O1.21 based upon their equivalence as discussed at [0029] with a reasonable expectation of being able to form coatings which are less prone to cracking due to the reduction in silanol content (see Seino et al.) and crosslinking with any free silanol due to the S-H and Si-Ph moieties as taught by Matsubara et al. 5976626 and Innocenzi et al., Structure and properties of Sol-Gel coatings from methyltriethoxysilane and tetraethoxysilane”, J. Solo-Gel Sci. Technol. Vol. 3,(1) 47-55 (1994) and the discussion that “a” must be at least 0.3 to avoid cracking.
Further, it would have been obvious to one skilled in the art to modify the precursor polymers rendered obvious above by using other vinyl ether reactants such as ethyl vinyl Ether, n-propylvinyl ether , isopropyl vinyl Ether, n-butylvinyl ether , iso-butyl vinyl Ether in place of the vinyl ether  used in the example with a reasonable expectation of forming an acid sensitive resin. 
	In response to the arguments of the applicant, when the 0.06 to 0.35 of the phenyl groups of  acetalized polysiloxane G are replaced by hydrogen, polysiloxanes bounded by the claims is formed as the ratio of the phenyl groups/Si would be 0.29 or less. 
This rejection can be overcome if the claims require all of the silanol groups to be protected and coupled with an argument pointing out the degrees of substitution in Kato et al.. Currently the claims only require a portion of the silanol groups (more than one silanol group) to be protected. There is a basis for this in the prepub of the instant specification at [0068], which describes 100% acetalization of the silanols.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. 20090269697, in view of Matsubara et al. 5976626, Seino et al. 20160266491  and  Innocenzi et al., Structure and properties of Sol-Gel coatings from methyltriethoxysilane and tetraethoxysilane”, J. Solo-Gel Sci. Technol. Vol. 3,(1) 47-55 (1994), further in view of Takemura et al. 09-087391.
Takemura et al. 09-087391 teaches polymers bounded by formula (1), where R is straight chain or cyclic acetal

    PNG
    media_image1.png
    329
    521
    media_image1.png
    Greyscale

Useful R groups are the acetals disclosed at [0028]. The acetalized polysiloxanes are formed by the reaction of the hydroxy group of the phenol with vinyl ethers disclosed at [0039-0042]. Example 1 reacts the polyhydroxybenzyl siloxane with chloromethylether to form polymer A which has a Si-C content of 0.25 [0074-0075]. 

    PNG
    media_image2.png
    139
    409
    media_image2.png
    Greyscale

Example 2 uses ethyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0076- 0078]. Example 3 uses t-butyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0079-0081]. Example 4 uses n-butyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0082-0085]. Example 5 uses i-butyl vinyl ether as the reactant with the polyhydroxybenzyl siloxane [0086-0087]. Example 6 uses dihydropyran as the reactant with the polyhydroxybenzyl siloxane [0088-0089]. In example 8, polymer A (example 1) is combined
with tris(t-butoxyphenyl)sulfonium trifluoromethane sulfonate, and a solvent to form resists which are coated, dried, exposed (KrF laser) and developed in TMAH. Other silica composition are taught in table 1 [0095- 0106].
It would have been obvious to one skilled in the art to modify the polymers rendered obvious by the combination of Kato et al. 20090269697, Matsubara et al. 5976626, Seino et al. 20160266491 and  Innocenzi et al., Structure and properties of Sol-Gel coatings from methyltriethoxysilane and tetraethoxysilane”, J. Solo-Gel Sci. Technol. Vol. 3,(1) 47-55 (1994) by using other vinyl ether reactants such as dihydropyran taught by Takemura et al. 09-087391 in place of the vinyl ether used in the example with a reasonable expectation of forming an acid sensitive resin. 

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. JP 07-258414.
Ito et al. JP 07-258414 (machine translation attached) describes the polysiloxane of the first embodiment which results from the hydrolysis is diacetoxy di(t-butoxy)silane which had a t-butoxy content relative to the Si content of 118-133%. A resin where all the substituents are t-butoxy or hydroxy (silanol) is disclosed [0060]. The resin of example 2 is similar [0061,0064]. Resins 3 and 4 use mixtures of silanes [0062-0063]. Example 5 forms a partially cured film of the resin of example 1 via heating [0064].  Example 6 coats the polysiloxane of example 3 and uses e-beam exposure to pattern-wise cure it.  This is then developed using anisole as the developer. [0065]. Examples 6 coats a solution of the polysiloxane of example 1 and photoacid generator triphenylsulfonium trifluoromethanesulfonate on a silicon substrate, prebakes these, exposes it using an e-beam and develops the result in anisole [0066]. The t-alkoxy groups can be replaced with other groups including tetrahydropyranyloxyl groups taught with respect to formulae (18) or (19) or the tetrahydrofuranyloxy groups taught with respect to formulae (20) or (21) (abstract, [0007-0015]. 

    PNG
    media_image3.png
    188
    507
    media_image3.png
    Greyscale



It would have been obvious to modify the examples by replacing at least some of the t-butoxy groups with tetrahydropyranyloxyl taught with respect to formula (18) or (19) or the tetrahydrofuranyloxy taught with respect to formulae (20) or  (21), based upon the disclosed equivalence in the abstract and at [0007-0015].  The resulting polymers have a Si-C content of 0. 
	The applicant argues that reference does not teach the claimed invention.  The examiner disagrees, pointing to the polysiloxanes of the examples having diacetoxy and t-butoxy substituents. The polysiloxane resin of example 1 is described as having t-butoxy groups or hydroxyl groups bonded directly to the silicon [0060].  The polysiloxane of the claims does not have to have any organic groups as the ratio of the organic group/Si can be zero.  
	This rejection can be overcome if the claims require all of the silanol groups to be protected. Currently the claims only require a portion of the silanol groups (more than one silanol group) to be protected. There is a basis for this in the prepub of the instant specification at [0068], which describes 100% acetalization of the silanols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 12, 2022